Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus announces appointment of leaders to oil sands team TSX: ERF.UN NYSE: ERF CALGARY, Dec. 19 /CNW/ - Mr. Gordon J. Kerr, President & Chief Executive Officer of Enerplus Resources Fund ("Enerplus") is pleased to announce the addition of two key individuals to our oil sands leadership team. The oil sands represents an exciting growth business for us with the addition of our Kirby operated steam assisted gravity drainage ("SAGD") project earlier this year in addition to our other non-operated oil sands assets. Together these assets represent significant value within Enerplus and provide line of sight to approximately 60,000 barrels of bitumen production over the next 10 years, 50% of which will be operated by Enerplus. Mr. Ray Daniels has joined Enerplus as Vice President, Oil Sands.
